In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-22-00045-CR
EX PARTE BRUCE ALLEN HANSON               §   On Appeal from the 30th District
                                              Court

                                          §   of Wichita County (DC30-CV2022-
                                              0173)

                                          §   May 12, 2022

                                          §   Memorandum Opinion by Chief Justice
                                              Sudderth

                                          §   Dissenting Memorandum Opinion by
                                              Justice Wallach

                                          §   (nfp)
                                   JUDGMENT
      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and this case is remanded to the trial court for further proceedings

consistent with this opinion.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth